   Case 1:20-cv-01360-CMH-MSN Document 10 Filed 11/20/20 Page 1 of 1 PageID# 37



                                        fN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                          CRIMINAL RULE 57.4
                   In Cose Number        L20-cv-0l360                Name Professional Project Scrvs. v. Leidos Imegnued Tech., ct of.
                   Party Represented by Applicant:               Integralcd Technology and tlanford Mission Integration Soluiions
To: The Monorablc Judges ofthe United States District Court for the Eastern District of Virginia
                                                     PERSONAL STATEMENT

FULL NAME(no initials, please) Daniel Joseph Grooms III                                                            —
Bar Identification Number ^ioi?4         State District ofColumbia
Firm Name          Cooley LLP
Firm Phone # (202)842-7800                     Direct Dial tf (202)776-2042                      Ta^ (202)842-7W
E-Mail Address           dgroom5@cooley.com
onicc Mailing Address         1299 Pennsylvania Ave., NW.Suite 700. Washington.DC 20004
                                                                U.S.D.C. for the Disirict of Columbia. Fourth Circuit Court of Appeals.
Name(s)of federal court(s) in which I have been admitted _DC Court of Appeals

I certify that the rules ofthe federal court in the district in which I maintain my ofilcc extend a similar/?ro hac vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member ofthe bar.

I hereby certify that, within ninety(90)days before the submission ofthis application. I have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules ofCivil Procedure, the Federal Rules ofCriminal Procedure,and the Federal Rules of
Evidence is currenL

I am       am not ^ a full-time employee ofthe United States of America,and ifsOj_^uest c^^tion from the admission fee.
                                                                                      (Applicant's Sigf^turc)

I, the undersigned,do certify that 1 am a member ofthe bar ofthis Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that 1 have
examined the applicant's personal statement. 1 affirm that his/her personal and professional character and standing arc good,and
petition the court to admit the applicant pro hac vice.
                                                     /s/Douglas P.Lobel                                           11/16/2020
                                                  (Signature)                                                    (Date)
                                                    Douglas P. Lobcl                                               42329
                                                            (Typed or Printed Name)                              (VA Bar Number)
Court Use Only:

Clerk's Fee Paid ^          or Exemption Granted
The motion for admission is GRANTED                  or DENIED




                        (Judge's Signature)                                                    (Date)
